                           Case 6:19-cv-00088-RSB-BKE Document 29 Filed 04/29/20 Page 1 of 1

         AO
          AO450
             450(GAS
                 (GASRev
                     Rev.10/03)
                          6/03) Judgment in a Civil Case



                                       United States District Court
                                                 Southern District of Georgia
                  KETWON WESTMORELAND,

                  Plaintiff,
                                                                                    JUDGMENT IN A CIVIL CASE


                                            V.                                    CASE NUMBER:        6:19-cv-88

                  MARTY ALLEN, Warden/Superintendent; and MR.
                  PINEIRO, Deputy Warden of Care and Treatment

                  Defendants.




                     Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried and the jury
                     has rendered its verdict.

                     Decision by Court.This action came before the Court. The issues have been considered and a decision has been
            ✔
                     rendered.

                      IT IS ORDERED AND ADJUDGED
                      that, in accordance with the Court's Order dated April 24, 2020, adopting the Magistrate Judge's

                      Report and Recommendation as the opinion of the Court, judgment is entered overruling Plaintiff's

                      objections, dismissing Plaintiff's second amended complaint, and denying Plaintiff leave to appeal in

                      forma pauperis. This case stands closed.




            Approved by: ________________________________
                          ________________________________
                                                        _




            April 24, 2020                                                      Scott L. Poff
           Date                                                                 Clerk



                                                                                (By) Deputy Clerk
GAS Rev 10/1/03
